Exhibit 10.1

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

STOCK PURCHASE AGREEMENT

by and between

Revlon, Inc.

and

MacAndrews & Forbes Holdings Inc.

Dated December 18, 2006

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]


--------------------------------------------------------------------------------


TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
  [spacer.gif] [spacer.gif] Page SECTION 1.    DEFINITIONS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 1
[spacer.gif]
SECTION 2.    THE RIGHTS OFFERING [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2
[spacer.gif]
2.1 [spacer.gif] [spacer.gif] BASIC SUBSCRIPTION PRIVILEGE [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 2
[spacer.gif]
2.2 [spacer.gif] [spacer.gif] SUBORDINATION OF OVER-SUBSCRIPTION PRIVILEGE
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2
[spacer.gif]
2.3 [spacer.gif] [spacer.gif] OPTION TO PURCHASE ADDITIONAL SHARES [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 2
[spacer.gif]
2.4 [spacer.gif] [spacer.gif] BACK-STOP [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 3
[spacer.gif]
2.5 [spacer.gif] [spacer.gif] THE RIGHTS OFFERING [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 3
[spacer.gif]
SECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE INVESTOR [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 4
[spacer.gif]
3.1 [spacer.gif] [spacer.gif] ORGANIZATION [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 4
[spacer.gif]
3.2 [spacer.gif] [spacer.gif] DUE AUTHORIZATION [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 4
[spacer.gif]
3.3 [spacer.gif] [spacer.gif] DUE EXECUTION; ENFORCEABILITY [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 4
[spacer.gif]
3.4 [spacer.gif] [spacer.gif] NO CONFLICTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 4
[spacer.gif]
3.5 [spacer.gif] [spacer.gif] INVESTMENT REPRESENTATIONS AND WARRANTIES
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 4
[spacer.gif]
SECTION 4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 5
[spacer.gif]
4.1 [spacer.gif] [spacer.gif] ORGANIZATION [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 5
[spacer.gif]
4.2 [spacer.gif] [spacer.gif] DUE AUTHORIZATION [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 5
[spacer.gif]
4.3 [spacer.gif] [spacer.gif] DUE EXECUTION; ENFORCEABILITY [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 5
[spacer.gif]
4.4 [spacer.gif] [spacer.gif] CONSENTS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 5
[spacer.gif]
4.5 [spacer.gif] [spacer.gif] NO CONFLICTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 5
[spacer.gif]
4.6 [spacer.gif] [spacer.gif] DUE ISSUANCE AND AUTHORIZATION OF CAPITAL STOCK
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 6
[spacer.gif]
SECTION 5.    ADDITIONAL COVENANTS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 6
[spacer.gif]
5.1 [spacer.gif] [spacer.gif] LISTING OBLIGATION [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 6
[spacer.gif]
5.2 [spacer.gif] [spacer.gif] COOPERATION WITH THE RIGHTS OFFERING AND RELATED
MATTERS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 6
[spacer.gif]
5.3 [spacer.gif] [spacer.gif] LEGENDS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 6
[spacer.gif]
5.4 [spacer.gif] [spacer.gif] REGISTRATION RIGHTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 6
[spacer.gif]
5.5 [spacer.gif] [spacer.gif] FURTHER ASSURANCES [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 6
[spacer.gif]
SECTION 6.    MISCELLANEOUS. [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
6
[spacer.gif]
6.1 [spacer.gif] [spacer.gif] NOTICES [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 6
[spacer.gif]
6.2 [spacer.gif] [spacer.gif] SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 7
[spacer.gif]
6.3 [spacer.gif] [spacer.gif] ASSIGNMENT [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 7
[spacer.gif]
6.4 [spacer.gif] [spacer.gif] ENTIRE AGREEMENT [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 7
[spacer.gif]
6.5 [spacer.gif] [spacer.gif] WAIVERS AND AMENDMENTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 7
[spacer.gif]
6.6 [spacer.gif] [spacer.gif] GOVERNING LAW; JURISDICTION; VENUE; PROCESS
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 7
[spacer.gif]
6.7 [spacer.gif] [spacer.gif] COUNTERPARTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 8
[spacer.gif]
6.8 [spacer.gif] [spacer.gif] HEADINGS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 8
[spacer.gif]
6.9 [spacer.gif] [spacer.gif] NO THIRD PARTY BENEFICIARIES [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 8
[spacer.gif]
[spacer.gif]

i


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this ‘‘Agreement’’) is made this 18th day of
December, 2006 by and between Revlon, Inc., a Delaware corporation (the
‘‘Company’’), and MacAndrews & Forbes Holdings Inc., a Delaware corporation
(‘‘M&F’’).

W I T N E S S E T H:

WHEREAS, in connection with, and as part of, the transactions contemplated by
the Investment Agreement, dated as of February 20, 2004 by and between the
Company and M&F, as amended through the date hereof (the ‘‘2004 Investment
Agreement’’), the Company will effect a rights offering with aggregate proceeds,
together with the proceeds from the private placement of Class A Common Stock
contemplated in this Agreement, of up to approximately $100 million (the
‘‘Aggregate Offering Amount’’), by distributing to each holder of record of
Class A Common Stock and Class B Common Stock (together, the ‘‘Common Stock’’),
at no charge, one transferable right (the ‘‘Rights’’), for each share of Common
Stock held by such holder as of 5:00 p.m. New York City time on December 11,
2006 (the ‘‘Rights Offering Record Date’’), to purchase shares (‘‘Rights
Shares’’) of Class A Common Stock (the ‘‘Rights Offering’’);

WHEREAS, each holder of a Right will be entitled to purchase 0.2308 of a Rights
Share per Right (the ‘‘Basic Subscription Privilege’’) at $1.05 per Rights Share
(as appropriately adjusted for any stock split, combination, reorganization,
recapitalization, stock dividend, stock distribution or similar event, the
‘‘Subscription Price’’);

WHEREAS, each holder of Rights who exercises in full its Basic Subscription
Privilege will be entitled, on a pro rata basis, to subscribe for additional
Rights Shares at the Subscription Price (the ‘‘Over-subscription Privilege’’),
to the extent that other holders of Rights (except for M&F and its affiliates
(the ‘‘Investor’’), which agrees, as set forth herein, not to exercise its Basic
Subscription Privilege or its Over-subscription Privilege) do not exercise all
of their Basic Subscription Privileges;

WHEREAS, in order to facilitate the Rights Offering, the Investor is willing, as
set forth herein, to agree to purchase, upon consummation of the Rights Offering
and at the Subscription Price, such number of shares of Class A Common Stock as
is sufficient to ensure that the aggregate proceeds from the Rights Offering and
the Investor’s purchase of Rights Shares hereunder equal $75 million (the
‘‘Backstopped Amount’’);

WHEREAS, in order to facilitate the Rights Offering, the Investor is willing, as
set forth herein, to agree not to exercise its Over-subscription Privilege,
which will maximize the Over-subscription Privilege of the other holders of
Class A Common Stock;

WHEREAS, the Rights Offering shall not be conditioned upon the Company raising
the Aggregate Offering Amount and shall be consummated as long as the Company
raises the Backstopped Amount (including giving effect to the Investor’s
purchase pursuant to Section 2.1 hereof); and

WHEREAS, the Board of Directors of the Company (the ‘‘Board of Directors’’) has
determined that the Rights Offering, this Agreement and the transactions
contemplated hereby are advisable and in the best interests of the Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto hereby agree as
follows:

Section 1.    Definitions. For purposes of this Agreement, the following terms
will have the meaning set forth below:

‘‘Affiliate’’ of any Person means any Person that directly or indirectly
controls, or is under common control with, or is controlled by, such Person. As
used in this definition, ‘‘control’’ (including with its correlative meanings,
‘‘controlled by’’ and ‘‘under common control with’’) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

‘‘Aggregate Offering Amount’’ has the meaning assigned to it in the Preamble.


--------------------------------------------------------------------------------


‘‘Backstopped Amount’’ has the meaning assigned to it in the Preamble.

‘‘Basic Subscription Privilege’’ has the meaning assigned to it in the Preamble.

‘‘Board of Directors’’ has the meaning assigned to it in the Preamble.

‘‘Class A Common Stock’’ means the Company’s Class A Common Stock, par value
$0.01 per share.

‘‘Class B Common Stock’’ means the Company’s Class B Common Stock, par value
$0.01 per share.

‘‘Common Stock’’ has the meaning assigned to it in the Preamble.

‘‘Company’’ has the meaning assigned to it in the Preamble.

‘‘DOL’’ means the U.S. Department of Labor.

‘‘Dollars’’ and ‘‘$’’ mean dollars in lawful currency of the United States of
America.

‘‘Fidelity’’ means Fidelity Management & Research Co.

‘‘Independent Pricing Committee’’ means a committee of the Board of Directors
composed solely of independent directors within the meaning of Section 303A.02
of the NYSE Listed Company Manual and the Board’s Guidelines for Assessing
Director Independence formed by the Board of Directors to review, evaluate and
approve, or, at its election, to recommend to the Board of Directors, the terms,
timing and other related matters of the Rights Offering, including the
Subscription Price.

‘‘Investor’’ has the meaning assigned to it in the Preamble.

‘‘M&F’’ has the meaning assigned to it in the Preamble.

‘‘NYSE’’ means the New York Stock Exchange.

‘‘Option to Purchase Additional Shares’’ has the meaning assigned to it in
Section 2.3 hereof.

‘‘Over-subscription Privilege’’ has the meaning assigned to it in the Preamble.

‘‘Person’’ includes all natural persons, corporations, business trusts, limited
liability companies, associations, companies, partnerships, joint ventures and
other entities, as well as governments and their respective agencies and
political subdivisions.

‘‘Registration Statement’’ has the meaning assigned to it in Section 2.5(a)
hereof.

‘‘Rights’’ has the meaning assigned to it in the Preamble.

‘‘Rights Offering’’ has the meaning assigned to it in the Preamble.

‘‘Rights Offering Record Date’’ has the meaning assigned to it in the Preamble.

‘‘Rights Shares’’ has the meaning assigned to it in the Preamble.

‘‘Subscription Price’’ has the meaning assigned to it in the Preamble.

‘‘2004 Investment Agreement’’ has the meaning assigned to it in the Preamble.

Section 2.     The Rights Offering.

2.1    Basic Subscription Privilege.    The Investor agrees, upon the
consummation of the Rights Offering and at the Subscription Price, to acquire
the number of shares of Class A Common Stock as equals the number of Rights
Shares that the Investor would otherwise have been entitled to purchase in the
Rights Offering, and agrees not to exercise or sell the Basic Subscription
Privilege in the Rights Offering but rather will allow it to expire. The
Investor’s obligation to purchase the shares of Class A Common Stock pursuant to
this Section 2.1 is conditioned upon the consummation of the Rights Offering in
accordance with its terms.

2.2    Subordination of Over-subscription Privilege.    M&F (on behalf of itself
and each Investor) agrees to subordinate and not exercise or sell the
Over-subscription Privilege to which the Investor would otherwise be entitled in
the Rights Offering but rather will allow it to expire.

2.3    Option to Purchase Additional Shares.    M&F will have the right, but not
the obligation, to purchase upon consummation of the Rights Offering and at the
Subscription Price, shares of Class A

2


--------------------------------------------------------------------------------


Common Stock in excess of the Backstopped Amount, in the event the Rights
Offering is not fully subscribed after holders of Class A Common Stock other
than M&F exercise their Basic Subscription Privileges and Over-subscription
Privileges; provided, however, that the total proceeds of the Rights Offering
and the private placement contemplated in this Agreement, including any
purchases pursuant to this Section 2.3 shall not exceed the Aggregate Offering
Amount (the ‘‘Option to Purchase Additional Shares’’). M&F will advise the
Company in writing of the number, if any, of shares of Class A Common Stock that
M&F desires to purchase pursuant to this Section 2.3 by 3.00 p.m. (eastern time)
on the business day following the expiration of the Rights Offering.

2.4    Back-stop.    At the closing of the Rights Offering, pursuant to the
terms and subject to the conditions of this Agreement and the Rights Offering as
set forth in the Registration Statement, the Investor shall, on the same terms
and Subscription Price as the Rights Offering, purchase such number of shares of
Class A Common Stock as is sufficient to ensure that the aggregate proceeds from
(i) the Rights Offering, (ii) the Investor’s purchase pursuant to Section 2.1
hereof and (iii) the Investor’s purchase pursuant to this Section 2.4, equal the
Backstopped Amount. The Investor’s obligation to purchase the shares of Class A
Common Stock pursuant to this Section 2.4 is conditioned upon the consummation
of the Rights Offering in accordance with its terms.

2.5    The Rights Offering.

(a)    As promptly as practicable after the date of this Agreement, the Company
will prepare a prospectus supplement to its currently effective registration
statement (including each amendment and supplement thereto, the ‘‘Registration
Statement’’) on Form S-3, covering the issuance of the Rights and the Rights
Shares. The Company will not permit any securities other than the Rights and the
Rights Shares to be included in the prospectus supplement. The prospectus
supplement will be provided to the Investor and its counsel prior to its
dissemination to the distributees of the Rights. The Registration Statement will
comply in all material respects with the provisions of applicable federal
securities laws. The Company promptly will correct any information provided by
it for use in the Registration Statement if, and to the extent, that such
information becomes false or misleading in any material respect, and the Company
will take all steps necessary to cause the prospectus supplement, as so
corrected to be disseminated to the distributees of the Rights as and to the
extent required by applicable federal securities laws. The Investor and its
counsel will be given a reasonable opportunity to review and comment upon the
prospectus supplement, in each instance before it is so used.

(b)    Promptly following the date hereof, the Company will commence the Rights
Offering. In the Rights Offering, the Company will distribute, at no charge, one
Right to each holder of record of Common Stock for each share of Common Stock
held by such holder as of the Rights Offering Record Date. In accordance with
the terms of the Rights Offering, each such Right shall be transferable. The
Rights will entitle the holder to purchase, at the election of the holder
thereof, 0.2308 of a Rights Share at the Subscription Price; provided that, no
fractional Rights Shares will be issued and the Subscription Price multiplied by
the aggregate number of Rights Shares offered shall not exceed the Aggregate
Offering Amount. The Rights Offering will remain open for at least thirty (30)
days.

(c)    Each holder of Rights who exercises in full its Basic Subscription
Privilege will be entitled to subscribe for additional Rights Shares at the
Subscription Price to the extent that other holders of Rights (except for the
Investor which, pursuant to Sections 2.1 and 2.2 hereof, has agreed not to
exercise its Basic Subscription Privilege and its Over-subscription Privilege)
elect not to exercise all of their Rights in the Basic Subscription Privilege.
If the number of Rights Shares remaining after the exercise of all Basic
Subscription Privileges (except by the Investor) is not sufficient to satisfy
all requests for Rights Shares under the Over-subscription Privileges, the
Rights holders who exercised their Over-subscription Privileges will be
allocated such remaining Rights Shares in proportion to the number of Rights
Shares they have purchased through the Basic Subscription Privilege.

(d)    If the pro rata allocation exceeds the number of Rights Shares requested
in the Over-subscription Privilege, then each Rights holder only will receive
the number of Rights Shares

3


--------------------------------------------------------------------------------


requested, and the remaining Rights Shares from such Rights holder’s pro rata
allocation will be divided among other Rights holders exercising their
Over-subscription Privilege. If the pro rata allocation is less than the number
of Rights Shares requested in the Over-subscription Privilege, then the excess
funds paid by that Rights holder as the Subscription Price for the Rights Shares
not issued will be returned to such Rights holder without interest or deduction.

(e)    The closing of the purchase of the Rights Shares to be purchased in the
Rights Offering and the shares of Class A Common Stock to be purchased by the
Investor hereunder will occur at the time, for the Subscription Price, in the
manner, and on the terms and conditions of the Rights Offering as will be set
forth in the Registration Statement.

(f)    The Company will pay all of its expenses associated with the Registration
Statement and the Rights Offering, including, without limitation, filing and
printing fees, fees and expenses of any subscription and information agents, its
counsel and accounting fees and expenses, costs associated with clearing the
Rights Shares for sale under applicable state securities laws and listing fees.

Section 3.    Representations and Warranties of the Investor.    M&F (on behalf
of itself and each Investor) represents and warrants to the Company as of the
date hereof as follows:

3.1    Organization.    M&F and each Investor (a) is duly organized, validly
existing and in good standing under the laws of the State of Delaware and (b)
has all corporate power and authority to consummate the transactions
contemplated by this Agreement.

3.2    Due Authorization.    M&F has the requisite corporate power and authority
to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by it of this Agreement.

3.3    Due Execution; Enforceability.    This Agreement has been duly and
validly executed and delivered by M&F and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

3.4    No Conflicts.    The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereunder will
not (a) conflict with or result in any breach of any provision of M&F’s
certificate of incorporation or by-laws, (b) except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, federal securities laws, applicable state securities
or blue sky laws and the rules and regulations of the NYSE, conflict with or
result in the breach of the terms, conditions or provisions of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right of termination, acceleration or
cancellation under, any material agreement, lease, mortgage, license, indenture,
instrument or other contract to which M&F is a party or by which any of M&F’s
properties or assets are bound (other than the consent of Fidelity pursuant to
the Stockholders Agreement which consent has been obtained), or (c) except for
the filings, permits, authorizations, consents and approvals as may be required
under, and other applicable requirements of, federal securities laws, applicable
state securities or blue sky laws and the rules and regulations of the NYSE,
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, federal and state securities laws and
regulations) applicable to M&F or by which any of M&F’s properties or assets are
bound or affected, except in the case of clauses (b) or (c), where such
conflicts or violations would not prevent or materially delay M&F’s ability to
consummate the transactions contemplated by this Agreement.

3.5    Investment Representations and Warranties.    (a) The shares of Class A
Common Stock being acquired by such Investor hereunder are being acquired for
its own account, for the purpose of investment and not with a view to or for
sale in connection with any public resale or distribution thereof in violation
of applicable securities laws.

(b)    Such Investor is an ‘‘accredited investor’’ within the meaning of Rule
501(a) promulgated under the Securities Act of 1933, as amended.

4


--------------------------------------------------------------------------------


Section 4.    Representations and Warranties of the Company.    The Company
represents and warrants to the Investor as of the date hereof as follows:

4.1    Organization. The Company (a) is duly organized, validly existing and in
good standing under the laws of the State of Delaware, (b) is duly qualified or
licensed to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction where the nature of the property owned or leased
by it or the nature of the business conducted by it makes such qualification or
license necessary, except where the failure to be so qualified or licensed would
not reasonably be expected to either prevent or materially delay its ability to
perform its obligations hereunder, and (c) has all corporate power and authority
to carry on its business as it now is being conducted and to consummate the
transactions contemplated by this Agreement, including the issuance of the Class
A Common Stock.

4.2    Due Authorization. The Company has the requisite corporate power and
authority to enter into, execute and deliver this Agreement, including the
issuance of the Class A Common Stock and to perform its obligations hereunder,
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by it of this Agreement, including the
issuance of the Class A Common Stock.

4.3    Due Execution; Enforceability. This Agreement has been duly and validly
executed and delivered by the Company and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

4.4    Consents.    Except for filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of,
federal securities laws, applicable state securities or blue sky laws and the
rules and regulations of the NYSE or the need to obtain an exemption, if
required, from the DOL (which may be obtained on a retroactive basis) with
respect to the issuance of the Rights or otherwise, to its best knowledge,
neither the execution, delivery or performance of this Agreement, including the
issuance of the Class A Common Stock, by it, nor the consummation by it of its
obligations and the transactions contemplated by this Agreement, including the
issuance of the Class A Common Stock requires any consent of, authorization by,
exemption from, filing with, or notice to any governmental entity or any other
Person (other than the consent of Fidelity pursuant to the Stockholders
Agreement which consent has been obtained).

4.5    No Conflicts.    The execution, delivery and performance of this
Agreement, including the issuance of the Class A Common Stock and the
consummation of the transactions contemplated hereunder will not (a) conflict
with or result in any breach of any provision of its certificate of
incorporation or by-laws, (b) except for the filings, permits, authorizations,
consents and approvals as may be required under, and other applicable
requirements of, federal securities laws, applicable state securities or blue
sky laws and the rules and regulations of the NYSE or the need to obtain an
exemption, if required, from the DOL (which may be obtained on a retroactive
basis) with respect to the issuance of the Rights or otherwise, conflict with or
result in the breach of the terms, conditions or provisions of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right of termination, acceleration or
cancellation under, any material agreement, lease, mortgage, license, indenture,
instrument or other contract to which it is a party or by which any of its
properties or assets are bound (other than the consent of Fidelity pursuant to
the Stockholders Agreement which consent has been obtained), or (c) except for
the filings, permits, authorizations, consents and approvals as may be required
under, and other applicable requirements of, federal securities laws, applicable
state securities or blue sky laws and the rules and regulations of the NYSE or
the need to obtain an exemption, if required, from the DOL (which may be
obtained on a retroactive basis) with respect to the issuance of the Rights or
otherwise, result in a violation of any law, rule, regulation, order, judgment
or decree (including, without limitation, federal and state securities laws and
regulations) applicable to it or by which any of its properties or assets are
bound or affected, except in the case of clauses (b) or (c), where such
conflicts or violations would not prevent or materially delay its ability to
consummate the transactions contemplated by this Agreement, including the
issuance of the Class A Common Stock.

5


--------------------------------------------------------------------------------


4.6    Due Issuance and Authorization of Capital Stock.    No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights of any or all of the stockholders of the Company. The shares of Class A
Common Stock to be issued and delivered to the Investor pursuant to the terms
hereof will be, upon issuance, duly authorized, validly issued, fully paid and
non-assessable, and will not be subject to preemptive rights or other similar
rights of any or all stockholders of the Company and will not impose personal
liability upon the Investor thereof.

Section 5.    Additional Covenants.    The Company and the Investor hereby agree
to do the following:

5.1    Listing Obligation.    So long as the Company has Class A Common Stock
listed on the NYSE or any other stock exchange, the Company will take all
reasonable steps necessary, and pay all reasonable fees required, to list, prior
to consummating the Rights Offering, all of the shares of Class A Common Stock
acquired by the Investor hereunder and the Rights Shares on the NYSE or such
other stock exchanges on which the Class A Common Stock then is listed.
Following the initial listing of such shares, the Company, consistent with the
Board of Directors’ fiduciary duties, will use its commercially reasonable best
efforts to maintain the listing of such shares whenever the Class A Common Stock
is listed on any such exchange.

5.2    Cooperation with the Rights Offering and Related Matters.    M&F will,
and will cause its Affiliates to, cooperate with the Company and use its
commercially reasonable efforts and take, or cause to be taken, all commercially
reasonable actions in order to facilitate the successful consummation of the
Rights Offering. In particular, the Company is undertaking the Rights Offering
in reliance on the Investor’s commitment under Sections 2.1 and 2.4 hereof to
provide the Company with funds up to the Backstopped Amount as contemplated by
this Agreement and the 2004 Investment Agreement, including, without limitation,
Sections 2.1 and 2.4 hereof. The Company will cooperate with the Investor and
use its commercially reasonable efforts and take all commercially reasonable
actions in order to facilitate the successful consummation of the Rights
Offering.

5.3    Legends.    The Investor agrees with the Company that the certificates
evidencing the shares of Class A Common Stock to be purchased by the Investor
hereunder will bear the following legends:

‘‘THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES OR THE SECURITIES ARE SOLD AND TRANSFERRED IN A TRANSACTION THAT IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.’’

‘‘PLEASE BE ADVISED THAT THESE SHARES ARE HELD BY AN ‘‘AFFILIATE’’ FOR PURPOSES
OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEREFORE,
ANY PROSPECTIVE TRANSFEREE OF THE SHARES EVIDENCED BY THE CERTIFICATE SHOULD
OBTAIN THE NECESSARY OPINION OF COUNSEL PRIOR TO ACQUIRING THESE SHARES.’’

5.4    Registration Rights.    The Company and the Investor acknowledge that the
purchase of shares of Class A Common Stock by the Investor hereunder will result
in the issuance to the Investor of ‘‘Registrable Securities’’ as defined in that
certain Registration Rights Agreement dated as of March 5, 1996, as amended.

5.5    Further Assurances.    From time to time after the date of this
Agreement, the parties hereto shall execute, acknowledge and deliver to the
other parties such other instruments, documents, and certificates and will take
such other actions as the other parties may reasonably request in order to
consummate the transactions contemplated by this Agreement and the 2004
Investment Agreement.

Section 6.    Miscellaneous.

6.1    Notices.    Any notice or other communication required or which may be
given pursuant to this Agreement will be in writing and either delivered
personally to the addressee, telecopied to the

6


--------------------------------------------------------------------------------


addressee, sent via electronic mail or mailed, certified or registered mail,
postage prepaid, and will be deemed given when so delivered personally,
telecopied, or sent via electronic mail, or, if mailed, five (5) days after the
date of mailing, as follows:

(i)    if to the Investor, to:

[spacer.gif] MacAndrews & Forbes Holdings Inc.
35 East 62nd Street
New York, NY 10021
Attention: General Counsel
Facsimile: 212-572-5056

(ii)    if to the Company, to:

[spacer.gif] Revlon, Inc.
237 Park Avenue
New York, NY 10017
Attention: General Counsel
Facsimile: 212-527-5693
Email: robert.kretzman@revlon.com

6.2    Survival of Representations and Warranties, etc.    All representations
and warranties made in, pursuant to or in connection with this Agreement will
survive the execution and delivery of this Agreement indefinitely,
notwithstanding any investigation at any time made by or on behalf of any party
hereto; and all statements contained in any certificate, instrument or other
writing delivered by or on behalf of any party hereto required to be made
pursuant to the terms of this Agreement or required to be made in connection
with or in contemplation of the transactions contemplated by this Agreement will
constitute representations and warranties by such party pursuant to this
Agreement.

6.3    Assignment.    This Agreement will be binding upon and inure to the
benefit of each and all of the parties to this Agreement, and, except as set
forth below, neither this Agreement nor any of the rights, interests or
obligations hereunder will be assigned by any of the parties to this Agreement
without the prior written consent of the other parties. This Agreement, or the
Investor’s rights and obligations hereunder, may be assigned, delegated or
transferred, in whole or in part, by the Investor to any Affiliate of the
Investor over which the Investor or any of its Affiliates exercises investment
authority, including, without limitation, with respect to voting and dispositive
rights; provided, any such assignee assumes the rights and obligations of the
Investor hereunder and agrees in writing to be bound by the terms of this
Agreement in the same manner as the Investor. Notwithstanding the foregoing, no
such assignment shall relieve the Investor of its obligations hereunder if such
assignee fails to perform such obligations. Notwithstanding the provisions of
this Section 6.3, the Investor may satisfy its obligations under Sections 2.1,
2.2, or 2.4 hereof by causing an Affiliate of the Investor to satisfy its
obligations under such Sections.

6.4    Entire Agreement.    This Agreement and the 2004 Investment Agreement
contain the entire agreement by and between the Company and the Investor with
respect to the transactions contemplated by this Agreement and the 2004
Investment Agreement and supersede all prior agreements and representations,
written or oral, with respect thereto.

6.5    Waivers and Amendments.    This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the parties or,
in the case of a waiver, by the party waiving compliance. No delay on the part
of any party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Agreement, nor will
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at law or
in equity.

6.6    Governing Law; Jurisdiction; Venue; Process.    THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW

7


--------------------------------------------------------------------------------


YORK WITHOUT REGARD TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK. Any legal or equitable action or proceeding arising out of or
in connection with this Agreement or in any certificate, report or other
instrument delivered under or pursuant to any term of this Agreement will be
brought only in the courts of the State of New York, in the County and City of
New York or of the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the parties
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts. Each of
the parties hereby irrevocably waives any objection which it may now or
hereafter have to laying of jurisdiction or venue of any actions or proceedings
arising out of or in connection with this Agreement or in any certificate,
report or other instrument delivered under or pursuant to any term of this
Agreement brought in the courts referred to above and hereby further irrevocably
waive and agree, not to plead or claim in any such court that any such action or
proceeding has been brought in an inconvenient forum. Each of the parties
further agrees that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court will constitute valid and
lawful service of process against it, without necessity for service by any other
means provided by statute or rule of court. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

6.7    Counterparts.    This Agreement may be executed in two or more
counterparts, which may be by facsimile, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
All such counterparts will be deemed an original, will be construed together and
will constitute one and the same instrument.

6.8    Headings.    The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

6.9    No Third Party Beneficiaries.    No Person other than the parties hereto
and their successors and permitted assigns is intended to be a beneficiary of
this Agreement.

[Execution Page Follows]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
REVLON, INC.   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif] /s/ Robert K. Kretzman   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Name: [spacer.gif] [spacer.gif] Robert K. Kretzman   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: [spacer.gif] [spacer.gif]
Executive Vice President,
Chief Legal Officer and General Counsel   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] MACANDREWS & FORBES HOLDINGS INC.   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Barry F. Schwartz  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: [spacer.gif]
[spacer.gif] Barry F. Schwartz   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Title: [spacer.gif] [spacer.gif] Executive Vice President
and General Counsel [spacer.gif]

9


--------------------------------------------------------------------------------
